Citation Nr: 0200265	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  97-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to payment of VA compensation benefits for a 
psychiatric disorder without reduction based on receipt of 
benefits under the Federal Employees Compensation Act (FECA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1966 to June 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1995 RO determination to withhold payment of 
VA compensation benefits for post-traumatic stress disorder 
(PTSD) on the basis that the veteran was receiving worker's 
compensation under the provisions of FECA for the same 
disability. The veteran submitted a notice of disagreement in 
December 1995, and the RO issued a statement of the case in 
April 1996.  The veteran submitted a substantive appeal in 
May 1996, and he and his wife testified at a hearing in 
November 1996.  In May 1998, the Board remanded the case to 
the RO for further development.

RO rating decisions in July 1999 and September 2000 denied 
service connection for a sleep disorder on the basis that the 
claim was not well grounded.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  This Act eliminated the well groundedness 
requirement for claims of service connection, and provided 
for the re-adjudication of claims finally denied as not well 
grounded between July 14, 1999 and November 9, 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  The veteran's 
claim for service connection for a sleep disorder is referred 
to the RO for appropriate action.

The Board notes that the veteran has requested waiver of an 
overpayment of indebtedness created when his entitlement to 
VA compensation was retroactively reduced.  The RO's 
Committee on Waivers and Compromises subsequently determined 
that the request for waiver was untimely.  The veteran has 
not submitted a notice of disagreement with this 
determination.  Accordingly, the Board does not have 
jurisdiction to consider the issue.  Shockley v. West, 11 
Vet. App. 208 (1998) (the Board does not have jurisdiction 
over an issue unless there is a jurisdiction conferring 
notice of disagreement).  The Board further notes, that the 
issue of waiver may have been rendered moot by the fact that 
the unrecovered portion of the indebtedness was eliminated by 
the RO after determining that the veteran had filed for 
bankruptcy.


FINDINGS OF FACT

1.  The RO granted entitlement to service connection for 
dysthymia, evaluated as 10 percent disabling, effective in 
1988.

2.  Subsequent rating actions awarded a 100 percent rating 
for the veteran's dysthymia with PTSD, effective August 31, 
1992.

3.  The veteran received benefits administered by the Office 
of Workers' Compensation Programs (OWCP) for aggravation of 
service-connected depression from August 1992 to December 
1999.

4.  The effective date of the veteran's election of FECA 
benefits was August 31, 1992.

5.  VA received notice of the election of FECA benefits in 
February 1994.

6.  The older version of the regulations for the effective 
date of reductions and discontinuances is more advantageous 
to the veteran.

7.  Prior to on-the-job aggravation, the veteran's service 
connected psychiatric disability was 10 percent disabling.  
He was also in receipt of compensation for migraine, 
evaluated as 50 percent disabling; and chondromalacia of the 
left knee, evaluated as 20 percent disabling.  His combined 
evaluation was 60 percent.


CONCLUSIONS OF LAW

1.  The veteran was entitled to payment of VA compensation at 
the 100 percent rate during the period from August 31, 1992 
to March 31, 1994.  38 C.F.R. § 3.500(e), (q) (1994 & 2001).

2.  The veteran's VA compensation was properly reduced by the 
difference between the 60 and 100 percent rate during the 
period from April 1, 1994 to December 1999.  38 C.F.R. 
§ 3.708(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

Service medical records reflect psychiatric treatment in 1985 
and 1986.  Testing suggested mild anxiety and depression, 
situational in nature.

In a March 1989 rating decision, the RO granted service 
connection for dysthymia, and assigned a 10 percent 
evaluation under Diagnostic Code 9405, effective from the day 
following the date of discharge in July 1988.

An August 1992 statement from the veteran's employer 
indicates that it had become impossible for the veteran to 
continue active employment unless there were some marked 
improvement in his mental condition.

In correspondence received in September 1992, the veteran 
stated that his PTSD had worsened to the degree that he was 
discharged from employment in August 1992.

A January 1993 RO rating decision assigned a 100 percent 
evaluation for the veteran's dysthymia with PTSD, based upon 
the need for hospitalization in excess of 21 days, effective 
from August 1992, and then decreased the rating to 30 
percent, effective from January 1993.

In April 1993, the RO received notice from the Social 
Security Administration that the veteran was entitled to 
benefits based on disability, and that no adjustment was 
required due to his present worker's compensation.

In May 1993, the veteran elected to receive VA compensation 
benefits, in preference to military retirement pay.  VA 
payment records show that he had been in receipt of VA 
compensation benefits since April 1989.

In February 1994, the RO received notice by telephone from 
the United States Labor Department that the veteran was 
receiving worker's compensation, and that OWCP should be 
notified when the veteran received an increase in VA 
compensation benefits.

In March 1994, the RO requested that OWCP inform the VA as to 
what disability served as the basis for the award of FECA.

In an April 1994 rating decision the RO increased the 
evaluation for dysthymia with PTSD from 30 percent to 70 
percent, effective from January 1993; assigned a 100 percent 
evaluation based upon the need for hospitalization in excess 
of 21 days, effective from April 1993; and then decreased the 
rating to 70 percent, effective from June 1993.

In June 1994, the RO received notice that the veteran's 
military retired pay had been discontinued, effective May 
1994, since the VA compensation benefits exceeded his gross 
retired pay entitlement.

In July 1994, the RO received notice from the veteran's 
previous employer, the United States Postal Service, that the 
veteran last worked on August 25, 1992; that he had retired 
on April 3, 1993; and that he had chosen to receive benefits 
administered by OWCP.

An October 1994 RO rating decision increased the evaluation 
for the veteran's dysthymia with PTSD to 100 percent, 
effective from August 1992, on the basis that he had 
continuously pursued his claim and his symptoms were so 
severe as to prevent the veteran from obtaining and 
maintaining substantially gainful employment.

In December 1994, the RO proposed reducing payment of VA 
compensation benefits on the basis that veterans are not 
allowed by law to be in receipt of VA compensation benefits 
and OWCP benefits concurrently for the same disability.  The 
veteran was notified of this determination in December 1994 
and of his right to submit evidence to show why the proposed 
action should not be taken.

In January 1995, the RO received a copy of the February 1993 
OWCP decision, which granted the veteran's claim for worker's 
compensation benefits.  The claim was approved for 
"aggravation of depression."  It was noted that the veteran 
had a pre-existing depression from PTSD.

In November 1995, the RO withheld payment of VA compensation 
benefits for PTSD effective from September 1992, resulting in 
an overpayment of benefits paid to the veteran.  The veteran 
was notified in November 1995 of this determination, which 
was based on a prohibition of payment of service-connected 
disability compensation and worker's compensation for the 
same disability.

A November 1995 medical statement by a VA physician reflects 
that the veteran continued to be disabled by both PTSD and 
his recurrent depressive illness, and that he was completely 
disabled for any form of work secondary to these diagnoses.

A December 1995 medical statement by a VA physician reflects 
differences between PTSD and major depression, noting that 
PTSD is an anxiety disorder while depression is a mood 
disorder; that PTSD manifests itself primarily in terms of 
disordered arousal while depression manifests itself with 
sadness, loss of enjoyment, and lack of energy; and that PTSD 
is chronic while depression is usually episodic.  It was also 
noted that both disorders had certain features-such as 
insomnia, irritability, and social withdrawal-which can and 
often do co-occur.  The VA physician noted that the veteran 
suffered from both conditions.

A January 1996 RO rating decision noted that the veteran had 
terminated employment due to disability and elected to 
receive OWCP benefits, based on a statement from the 
veteran's former employer.

In May 1996, the veteran elected to receive military 
retirement pay, in preference to VA compensation benefits.  
His VA compensation benefits were terminated effective 
June 1996.

Testimony of the veteran at a hearing in November 1996 and 
his statements in the claims folder are to the effect that he 
had been granted worker's compensation on the basis of an 
emotional condition (major depression) causively related to 
factors of employment.  The veteran contended that the 
"aggravation of depression" was a distinct and separate 
disability from PTSD, which would entitle him to payment of 
VA compensation benefits for a psychiatric disorder without 
reduction.

A November 1996 medical statement by a VA physician 
differentiates between depression and PTSD, and notes that 
the veteran suffered from both disorders.

In February 1997, the veteran requested a waiver of the 
recovery of the overpayment on the basis that he was not at 
fault in creating the debt.

In March 1997, the Committee on Waivers and Compromises 
(Committee) did not consider the veteran's request for waiver 
of the overpayment, finding instead that the request was 
untimely.  The original amount of the debt was shown as 
$37,631.54.

An April 1999 medical statement from a VA psychiatrist 
reflects that the veteran continued to have symptoms of PTSD 
and recurrent episodes of major depression.  The VA 
psychiatrist noted that the veteran no longer had job 
stressors to contend with, and that his overall functioning 
would significantly deteriorate were he expected to return to 
work.

Correspondence received from OWCP in September 1999 consists 
of an April 1994 letter to VA, indicating that the veteran 
was receiving compensation from OWCP for total disability due 
to a depressive condition, which began in March 1992.  It was 
noted that, if the percentage of the veteran's VA award for 
PTSD had increased since March 1992, the veteran must choose 
between the increase in VA benefits and compensation from 
OWCP.  Additional records reflect that the veteran's first 
payment from OWCP was for the period August 1992 to July 
1993.  

Records also include a form in which the veteran elected to 
receive FECA benefits effective April 28, 1994, in preference 
to any retirement benefits under the civil service or federal 
employees retirement system, and that the effective date of 
his election of FECA benefits was April 28, 1994.  No record 
reflects that the veteran ever explicitly chose between 
receiving FECA benefits and VA compensation benefits.

In November 1999, the RO received a copy of the November 1999 
OWCP decision, which terminated worker's compensation 
benefits in December 1999 on the basis of medical evidence 
establishing that the veteran's continuing disability was not 
related to the work stressors which occurred over 9 years 
earlier.

In January 2000, the RO received the veteran's application 
for the election of VA benefits in lieu of military retired 
pay.  VA compensation benefits were reinstated, effective 
February 1, 2000.

In March 2000, the RO noted that $35,391.68 of debt owed by 
the veteran had been written off as the result of bankruptcy.

Correspondence from the veteran dated in June 2000 reflects 
that he began making payments toward the claimed overpayment, 
until he declared bankruptcy.

	 B.  VA's Duty to Assist and Provide Notice

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the statement of the case and 
supplemental statements of the case.  When the veteran 
testified before the RO in November 1996, he was given notice 
of the evidence necessary to substantiate the claim.  The 
duty to suggest evidence was met at the time of the hearing 
pursuant to 38 C.F.R. § 3.103 (2001).  The RO made several 
requests to OWCP to obtain records.  There does not appear to 
be any relevant evidence that has not been associated with 
the claims folder.  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for entitlement to payment of VA compensation benefits for a 
psychiatric disorder without reduction based on receipt of 
benefits under FECA.  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  38 U.S.C.A. § 5103, 5103A (West 
Supp. 2001).

The issue in this case is a legal one, as there is no 
material dispute as to the facts.  Therefore, the Board may 
enter a decision without referral to the RO for 
readjudication under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. 106- 475, § 7, 114 Stat. 2096 (Nov. 9, 
2000). The veteran is not prejudiced thereby, because there 
is no factual development, which could require VA assistance 
or additional notice.  Therefore, the Board will review the 
appeal of the RO's withholding payment of the veteran's VA 
compensation benefits to determine whether such action was 
proper under the law.

C.  Legal Analysis

(1)  Reduction of VA Compensation Benefits

The Federal Employees' Compensation Act (FECA) as amended (5 
U.S.C.A. 8101 et seq.) provides for the payment of workers' 
compensation benefits to civilian officers and employees of 
all branches of the Government of the United States.  20 
C.F.R. § 10.00 (2001).

Where a veteran is entitled to compensation from OWCP based 
on civilian employment and is also entitled to compensation 
under laws administered by the VA for the same disability, he 
will elect which benefit he will receive.  On or after 
September 13, 1960, an award cannot be approved for payment 
of compensation concurrently with compensation from OCWP and, 
in such instances, an election to receive benefits from 
either agency is final.  There is no right of reelection.  
38 C.F.R. § 3.708(b)(1).  There is no prohibition against 
payment of benefits under FECA concurrently with other 
benefits administered by VA when such benefits are not based 
on the same disability.  38 C.F.R. § 3.708(b)(2).

As noted above, the veteran contends that he was entitled to 
payment of VA compensation benefits for PTSD and to benefits 
administered by OWCP for aggravation of depression on the 
basis that such benefits were not based on the same 
disability.  The Board notes that benefits administered by 
OWCP were terminated in December 1999.

In this case, there is an abundance of medical evidence 
showing that the veteran suffered significantly from both 
major depression and PTSD.  Service connection for dysthymia 
(depression) has been in effect since the veteran's discharge 
from service in 1988; the veteran's disability rating was 
changed to "dysthymia with PTSD" in August 1992 to better 
reflect his disability picture.

The evidence also shows that the veteran last worked in 
August 1992, and that he was hospitalized at that time in 
excess of 21 days for PTSD.  He originally qualified for 
worker's compensation benefits based on "aggravation of 
depression."  The pre-existing depression was found to stem 
from PTSD.  The evidence shows that his worker's compensation 
benefits were terminated in December 1999 because he no 
longer had work-related stressors, although he continued to 
suffer from both major depression and PTSD.

Because the veteran is service connected for both depression 
and PTSD, the Board concludes that the FECA benefits were 
awarded for the same disability for which he is service 
connected.

Aggravation of a pre-existing condition is the same 
disability for VA purposes, and that the prohibition against 
payment of duel benefits applies.  38 C.F.R. § 3.708; see 
also VETERANS BENEFITS ADMINISTRATION MANUAL M21-1, Part IV, 
para. 20.19(a)(1) ("the term 'same disability' means 
disability resulting from the same disease or injury, 
including the increase in a preexisting disability caused by 
an on-the-job injury for which FECA and VA benefits are 
payable").  Accordingly, it was proper for the RO to reduce 
the payment of VA compensation benefits for a psychiatric 
disorder during the time that the veteran was in receipt of 
worker's compensation benefits and not receiving military 
retirement pay.  38 C.F.R. § 3.708.

However, it appears that the RO initially reduced all payment 
of VA compensation benefits to which the veteran was entitled 
for a psychiatric disorder.  In accordance with manual 
provisions, the veteran should have continued to receive 
payment of VA compensation benefits for a psychiatric 
disorder at the rate of compensation prior to the on-the-job 
aggravation.  VETERANS BENEFITS ADMINISTRATION MANUAL M21-1, 
Part IV, para. 20.19 [Example 2].  As shown by his disability 
ratings for dysthymia prior to August 1992, the veteran was 
entitled to payment of VA compensation benefits for dysthymia 
with PTSD at the 10 percent rate.  

The veteran continued receiving payment of VA compensation 
benefits for migraine headaches (50 percent) and for 
chondromalacia (20 percent), during the time that he was 
receiving OWCP benefits and not receiving military retirement 
pay, since neither of these disabilities were the basis of 
his worker's compensation.  38 C.F.R. § 3.708.  The combined 
rating for these disabilities totaled 60 percent.  38 C.F.R. 
§ 4.25, Table I.  As noted above, during the time that the 
veteran was receiving OWCP benefits and not receiving 
military retirement pay, he should have received payment of 
VA compensation benefits for migraine headaches (50 percent), 
chondromalacia (20 percent), and dysthymia with PTSD (10 
percent)-for a combined rating of 60 percent.  38 C.F.R. 
§ 4.25, Table I.  Although the RO had reduced all payment of 
VA compensation benefits for a psychiatric disorder rather 
than paying VA compensation benefits at the 10 percent 
evaluation for a psychiatric disorder, there was no 
difference in the amount of VA compensation benefits paid to 
the veteran; in either case, he would have received payment 
of VA compensation benefits at the combined rating of 
60 percent.

Hence, the veteran was legally barred from receiving VA 
compensation for his service-connected psychiatric disability 
and FECA benefits based on that psychiatric disorder.

(2) Effective Date of Reduction of VA Compensation Benefits

Regulations in effect at the time of the veteran's notice of 
disagreement in January 1995 provided that the effective date 
of a reduction in VA compensation based on receipt of FECA 
was the end of the month following the month in which notice 
is received from OWCP that the veteran had elected to receive 
benefits under FECA.  38 C.F.R. § 3.500(e) (1994).  The 
regulation was amended, effective February 21, 1995, to 
provide that the effective date of the reduction is the day 
preceding the date that the award of FECA benefits became 
effective.  60 Fed. Reg. 9626 (1995); 38 C.F.R. § 3.500(e) 
(2001).  When regulations are changed during the course of an 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA first received notice from OWCP in February 1994 that the 
veteran was receiving federal worker's compensation benefits.  
Under the old regulations, the effective date of the 
reduction of VA compensation benefits would be the end of 
March 1994.  Thus under the old regulation the proper 
effective date for the reduction would be March 31, 1994, and 
his benefits would have been reduced with payments on and 
after April 1, 1994.

Although there is of record a form showing that the veteran 
elected to receive FECA benefits effective April 28, 1994, 
other records show that he was awarded OWCP benefits 
effective August 31, 1992.  The February report of contact 
establishes that he was receiving workers compensation prior 
to April 1994.  The July 1994 report from the human resources 
specialist at the veteran's employer shows that in August 
1992 the veteran had been given a disability retirement, had 
elected to receive OWCP benefits, and was placed on the OWCP 
rolls.  His last salary payment had been in September 1992.  

A letter from the Department of Labor dated in August 1993 
contains information that the veteran was awarded 
compensation for aggravation of depression effective August 
31, 1992.  The veteran's receipt of FECA benefits commencing 
in September 1992 constituted an effective election of that 
benefit.  The new law would be less favorable to the veteran 
because it would dictate an effective date of August 30, 
1992, the day prior to the election, for the reduction.

Accordingly, the effective date of the reduction of VA 
compensation benefits for a psychiatric disorder based on 
receipt of FECA benefits should be April 1, 1994.

In its April 2000 supplemental statement of the case the RO 
determined that the proper date for reduction of VA 
compensation was April 27, 1994, and that after that date the 
veteran was entitled to compensation at the 60 percent rate.  
However, the RO went on to conclude that because the veteran 
had effectively renounced his VA benefits in May 1996 when he 
elected to receive retirement pay from the service 
department, and did not ask for reinstatement of his VA 
benefits until January 2000; VA compensation could not be 
restored for the period from September 1, 1992 to April 27, 
1994.  

In making this determination the RO relied upon 38 C.F.R. 
§ 3.106(b) (2001), which provides that in the case of a new 
application for benefits filed after a renouncement of 
benefits, no benefits can be paid on the basis of the new 
application for any period prior to the date of receipt of 
the application.  However, in this case the benefits were not 
payable on the basis of a new application received after the 
renouncement, as envisioned in 38 C.F.R. § 3.106(b).  Rather, 
benefits were payable on the basis of applications made prior 
to the veteran's renouncement of VA benefits.  The October 
1994 rating decision makes clear that the evaluation for 
dysthymia and PTSD was increased from 10 to 100 percent on 
the basis of a claim that the RO found to have been pending 
since August 31, 1992.  

Under the provisions of 38 C.F.R. 3.500(q) (2001), a 
renouncement is effective beginning on the first date of the 
month following receipt of the renouncement.  Thus, the 
veteran's May 1996 renouncement could not have served to bar 
payment of benefits he was entitled to for any period prior 
to June 1, 1996.  

In summary, the veteran's benefits should not have been 
reduced prior to April 1, 1994, under the old effective date 
provisions of 38 C.F.R. § 3.500(e).  To this extent the 
appeal is granted.


ORDER

The claim for entitlement to payment of VA compensation 
benefits for a psychiatric disorder without reduction based 
on receipt of benefits under FECA is granted for the period 
from August 31, 1992 to March 31, 1994.

The claim for entitlement to payment of VA compensation 
benefits for a psychiatric disorder without reduction based 
on receipt of benefits under FECA is denied for the period 
subsequent to March 31, 1994.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 

